Appeal from a judgment of the County Court of Ulster County, rendered June 7, 1976, convicting defendant on his plea of guilty of the crime of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate term of imprisonment with a mandatory maximum of life and a minimum of one year. We find no merit in defendant’s contention that because of a change in CPL 220.10, which became effective less than a month after the imposition of sentence herein, he should be permitted to withdraw his plea to the indictment and be allowed to plead to a lesser offense. Judgment affirmed. Koreman, P. J., Greenblott, Kane, Mahoney and Main, JJ., concur.